NO. 12-09-00190-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
R.B. ETHRIDGE,
APPELLANT                                                  '    APPEAL FROM THE 3RD

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    ANDERSON COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant, who is pro se, has filed a motion to dismiss this appeal. No decision
has been delivered in the appeal. Accordingly, Appellant’s motion to dismiss is granted,
and the appeal is dismissed. See TEX. R. APP. P. 42.2(a). All pending motions are
overruled as moot.
Opinion delivered December 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)